Citation Nr: 0419498	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  02-08 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a herniated nucleus pulposus (HNP) of the lumber 
spine, evaluated as 40 percent disabling since April 13, 
1989, and as 60 percent disabling since December 6, 1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1973 to February 
1977.  

Historically, a September 1977 rating action granted service 
connection for postoperative residuals of a HNP of the lumber 
spine and assigned a 10 percent disability evaluation, which 
was increased to 20 percent by a September 1985 
rating action.  An October 1989 rating action granted an 
increase to 40 percent, effective April 13, 1989.  

The current appeal to the Board of Veterans' Appeals (Board) 
arises from a February 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In that decision, the RO denied the veteran's claim 
for a rating higher than 40 percent.  However, a more recent 
June 1997 rating action granted an increase to 60 percent, 
but with a different effective date of December 6, 1994.  The 
grant of a higher rating during this appeal is not the 
maximum possible rating, and the veteran has not indicated 
that he is content with the higher rating assigned.  So he 
still has a claim on appeal to the Board.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993).  

A September 1999 rating action denied a total disability 
rating based on individual unemployability (TDIU).  The 
veteran's low back disability is his only service-connected 
condition, so it was the sole basis of his claim for a TDIU.  
This claim was addressed in a September 1999 supplemental 
statement of the case (SSOC), which notified the veteran that 
as to any new issue (e.g., that of entitlement to a total 
rating) that was not included in his Substantive Appeal (VA 
Form 9), he had to respond within 60 days to perfect the 
appeal as to this new issue.  
Records show the issue of entitlement to a total rating was 
not previously addressed in the veteran's June 1996 
Substantive Appeal (VA Form 9), and he never filed a 
Substantive Appeal specifically concerning his purported 
entitlement to a TDIU.  So this additional issue is not 
presently before the Board.  See 38 C.F.R. § 20.200 (2003).

Unfortunately, as for the claim that is before the Board - 
for a higher rating for the low back disability, it must be 
REMANDED to the RO for further development and consideration.  
The remand will be via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In the veteran's June 1995 VA Form 9 he requested a hearing 
before a Veterans' Law Judge (VLJ) of the Board and a hearing 
at the RO.  The veteran testified at a November 1995 RO 
hearing that all of his treatment for his low back disorder 
was through VA (see page 7 of that hearing transcript).  A 
September 1997 RO letter requested that he clarify whether he 
also wanted a hearing before the Board in Washington, D.C., 
or a hearing at the RO before a traveling VLJ of the Board.  
When responding later in September 1997 on VA Form 21-4138, 
statement in support of claim, he requested an RO hearing but 
he subsequently failed to attend a November 1997 RO hearing.  
In a June 17, 2003, RO letter to him it was stated that an RO 
hearing had been held on June 14, 2002, and he was again 
requested to state whether he desired a hearing in 
Washington, D.C., or a hearing before a traveling VLJ, but 
that if he did not reply it would be assumed that he did not 
desire an additional hearing.  He did not reply.  So, in 
light of his earlier request for an RO hearing at which he 
did not appear and his failure to respond to the June 14, 
2003 RO letter, his request for a hearing before a VLJ of the 
Board is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d) and 
20.704(d) (2003).

However, there is otherwise nothing in the claims files 
confirming that an RO hearing was held in June 2002 and, if 
it was, no transcript of such hearing is on file.  So it must 
be clarified whether an RO hearing actually was conducted in 
June 2002 and, if one was, a transcript of that hearing 
should be associated with the claims file.  



During the appeal period the veteran has undergone several VA 
rating examinations and VA hospitalizations, but the only VA 
outpatient treatment (VAOPT) records on file are from May 
1994 to January 1995, even though a December 1998 deferred 
rating action suggests that an attempt was made to obtain 
additional VAOPT records.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA records are constructively on file, even 
if not physically in the claims file).

Also note that, on November 9, 2000, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  The VCAA has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  It eliminated the 
requirement of submitting a well-grounded claim, expanded the 
duty of VA to notify the appellant and the representative, 
and enhanced VA's duty to assist in developing the 
information and evidence necessary to substantiate a claim.  
In pertinent part, in August 2001 implementing VCAA 
regulations (66 Fed. Reg. 45,620 (Aug. 29, 2001)), codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), were made effective November 9, 2000.  The VCAA is 
potentially applicable to all claims pending or filed after 
the date of enactment.  Holliday v. Principi, 14 Vet. App. 
280 (2001); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002); and Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  See also VAOPGCPREC 11-2000 (Nov. 27, 2000).  

As mentioned, the VCAA redefines the obligation of VA with 
respect to the duty to assist.  See 38 U.S.C.A. § 5103A (West 
2002).  VA also has a duty to notify an appellant and 
representative of any information and evidence necessary to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  As well, VA has a duty to assist in 
obtaining evidence necessary to substantiate claims.  See 
38 U.S.C.A. § 5103A (West 2002).  



The VCAA and the implementing regulations became effective 
during this appeal but no steps were taken by the RO to 
comply with the VCAA and implementing regulations.  However, 
in November 1999 the RO requested that the veteran indicate 
whether he receives Social Security disability benefits.  He 
has not responded.  The Board notes that a September 1998 VA 
Form 21-4192 (Employment Information) executed by his former 
employer indicates that he has not held his seasonal 
employment since 1995.  See Baker v. West, 11 Vet. App. 163, 
169 (1998) (VA failed in duty to assist veteran by not 
obtaining Social Security Administration records in 
conjunction with an increased rating claim).  See also 
38 C.F.R. § 3.159(c)(2) (VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to records from other Federal agencies, such as the 
Social Security Administration).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the VA RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Further development of this case also is necessary because 
the rating criteria for evaluating service-connected spinal 
disabilities were amended effective September 26, 2003, 
except that the criteria for evaluating intervertebral disc 
syndrome (IVDS) were amended effective September 23, 2002.  
The new criteria indicate that IVDS may be evaluated under 
either the IVDS criteria based on incapacitating episodes, 
which became effective September 23, 2002, or under the 
revision of criteria for evaluating spinal disabilities that 
became effective on September 26, 2003, whichever method 
results in a higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  68 Fed. Reg. 51454, 51455 
(August 27, 2003).  The September 26, 2003, criteria were 
cited in the February 2004 SSOC and stat that a 100 percent 
schedular rating is warranted when there is unfavorable 
ankylosis of the entire spine.  But the past VA rating 
examinations have not stated whether such ankylosis indeed 
exists.  

Therefore, for these reasons, a remand is required.  
Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  The RO should clarify whether an RO 
hearing was held in June 2002 and, if so, 
a transcript of that hearing must be 
associated with the claims files.  

3.  The RO should obtain all of the 
veteran's VAOPT records since January 
1995.  These also should be associated 
with the claims files.  

4.  The veteran should again be requested 
to clarify whether he receives Social 
Security disability benefits.  If he 
indicates he does, contact the Social 
Security Administration (SSA) and obtain a 
copy of the decision concerning his claim 
for disability benefits with that agency, 
including any medical records used to make 
the decision, copies of any hearing 
transcripts, etc.  



5.  Schedule the veteran for VA orthopedic 
and neurological examinations to assess 
the severity of his service-connected 
postoperative residuals of a HNP of the 
lumbar spine.  

The claims folder and a copy of this 
remand are to be made available to the 
examiners, and the examiners are asked to 
indicate they have reviewed the claims 
folders.  All necessary testing should be 
done.  

The examiners should specifically state 
whether the veteran has ankylosis of the 
entire spine.  

The examiners should also determine 
whether there is evidence of weakened 
movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to such factors.  
The examiners should express an opinion as 
to whether pain significantly limits 
functional ability during flare-ups or 
when the low back is used repeatedly over 
a period of time.  This determination also 
should be portrayed, if feasible, in terms 
of the degree of additional range of 
motion loss due to pain on use during 
flare-ups.  

The examiners should state whether the 
veteran experiences recurring attacks, and 
the degree of intermittent relief he 
experiences between those attacks, if any.  
The examiners should also be asked if 
there is evidence that the veteran has 
sciatic neuropathy with characteristic 
pain.  If so, the examiners should state 
whether the sciatic neuropathy results in 
demonstrable muscle spasm, absent ankle 
jerk, or any other positive neurological 
finding.

The examiners should further state whether 
any IVDS that may be present results in 
incapacitating episodes and, if so, 
quantify the total duration of them.  

All other neurological manifestations of 
the 
service-connected IVDS, to include any 
effect upon peripheral nerves of the lower 
extremities other than the sciatic nerve, 
should be recorded, to include recording 
the impact upon function and the degree of 
severity of such neurological impairment, 
if any.  

The examination reports should be 
completely legible.  If an examination 
form is used to guide the examination, the 
submitted examination reports must include 
the questions to which answers are 
provided.  

6.  Then readjudicate the claim for a 
higher rating for the low back disability 
in light of the additional evidence 
obtained.  If a higher rating is not 
granted to the veteran's satisfaction, 
send him and his representative an SSOC 
and give them an opportunity to respond to 
it.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

